Citation Nr: 9925902	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  93-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a blood disorder due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from April 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 rating decision, in which St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for a 
blood disorder due to radiation exposure.  The Board remanded 
this case in August 1995.


REMAND

The appellant contends that he has a blood disorder which 
stems from his in- service exposure to ionizing radiation.  
Research by the Defense Special Weapons Agency estimates 
that, based upon his presence in the Nagasaki area from 
November 1945 to January 1946, he has been exposed to less 
than one rem of external radiation.  In a letter received in 
July 1992, he claimed treatment for "internal bleeding" at 
New York University (NYU) Hospital and Tarrytown New York 
Hospital in approximately 1987.  He also alleged treatment 
for a "blood coagulation" problem by a Dr. Birnbaum since 
1988.

In April 1996, the appellant attended a VA hematologic 
disorders blood examination.  At that time, the examiner 
deferred a diagnosis pending the results of various 
diagnostic procedures and the appellant's submission of 
private medical records.  In an addendum submitted two days 
later, the VA examiner indicated a diagnosis of cancer of the 
prostate by history.  No specific diagnosis regarding the 
existence of a blood disorder was given, but blood, plasma 
and serum test results did show findings within the "ref. 
Range."  However, blood testing conducted by Allan Birnbaum, 
D.O.P.A., two months' previously revealed some test results 
which were outside the "normal" or "reference" ranges.  
The appellant was diagnosed with prostate cancer in March 
1996.

Based upon the foregoing and in order to accomplish the 
purposes of the prior remand, the Board is of the opinion 
that, before this case is decided, the RO should attempt to 
obtain complete medical records from Dr. Birnbaum since 1988 
as well as medical records from NYU and Tarrytown New York 
Hospitals in 1987.  Thereafter, the appellant should be 
afforded a VA hematologic disorders blood examination which, 
based upon review of the claims folder, confirms or denies 
the existence of a blood disorder.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and 
request appropriate releases to obtain his 
complete medical records from Dr. Birnbaum since 
1988 as well as medical records from NYU and 
Tarrytown New York Hospitals in 1987.  The RO 
should also request the names, addresses and 
approximate treatment dates of all current 
providers of treatment. Thereafter, the RO should 
obtain copies of all records indicated by the 
appellant.

2.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  See Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); and 
Falzone v. Brown, 8 Vet.App. 398 (1995).

3.  Following the receipt of any additional 
records, the appellant should be afforded VA 
hematologic disorders examination for the purpose 
of determining the nature of any existing blood 
disorder(s), if any.  The examiner should review 
the contents of the claims folder and obtain 
relevant history from the appellant.  All 
necessary diagnostic procedures should be 
conducted.  Following the examination, the 
examiner should provide opinion as to whether or 
not the appellant has a current disorder(s) of the 
blood.

4.  If the appellant fails to report for the VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for a blood disorder due to 
exposure to ionizing radiation, to include any 
additional medical evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


